Citation Nr: 1800021	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  12-35 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for pancreatitis to include as secondary to service-connected ulcerative colitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2007 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing was held before the Board in March 2013.  A transcript is of record. 

The case was remanded in June 2015 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part. 


REMAND

The Board finds the September 2015 examination is inadequate because the examiner did not address pertinent evidence in the record including the Veteran's March 2013 hearing testimony.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must remand the matter so that the June 2015 VA remand directives may be substantially completed.  An addendum medical opinion should be obtained.

The Veteran was diagnosed with acute pancreatitis in February 2009, following hospitalization for the condition.  An August 2010 private physician's statement indicates the Veteran has pancreatic insufficiency and is on long term pancreatic enzyme replacement therapy.  Furthermore, the Veteran testified at the March 2013 hearing that he continues to take digestive enzyme supplements due to his acute pancreatitis.  

However, VA examinations were performed in June 2009, November 2012 and September 2015, which found the Veteran's pancreatitis had resolved, without residuals.  In light of the Veteran's testimony that he continues to take digestive enzyme supplements for his acute pancreatitis and the private physician's statement dated in August 2010, the Board finds that updated VA and private treatment records need to be obtained.  Once they are obtained, a medical opinion is necessary to determine whether the Veteran presently has pancreatitis or residuals thereof and if so, whether the Veteran's pancreatitis, or residuals thereof, had onset during active service or was otherwise caused by his active service or secondary to a service-connected disability.

The Board also notes the record contains a March 2011 VA treatment note which diagnosed the Veteran with alcohol-induced pancreatitis.  The Veteran addressed the doctor's opinion in his March 2013 hearing testimony.  First, the Veteran stated that he had just spent the year in Baghdad where he could not drink so he did not see why a condition related to alcohol would occur within less than one month of his return.  Furthermore, he testified that because of his ulcerative colitis, he was unable to drink heavily because he needed to use the bathroom so often.  The September 2015 VA examiner referred to the Veteran's alcohol use in Germany and after his return from Iraq and also noted the inconsistent information in the file regarding substance abuse.  In light of the conflicting information, a VA examination is necessary in order to obtain a medical opinion as to whether the Veteran's pancreatitis was induced by alcohol.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA and non-VA treatment records. 

2.   Following completion of the above, the Veteran's claims file should be returned to the September 2015 VA examiner for an addendum opinion.  If she is not available, the claims file should be referred to another suitably qualified clinician  The examiner/clinician is asked to accomplish the following:

	a.  Provide an opinion as to whether the Veteran has a present diagnosis of pancreatitis or residuals thereof.  Attention is directed to and the examiner should discuss the August 2010 private physician's statement that the Veteran has pancreatic insufficiency and is on long term pancreatic enzyme replacement.  The records of any current treatment should also be discussed.  If yes, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pancreatitis or residuals thereof had onset during active service, were directly caused by his active service, or are otherwise related thereto.

	b.  If a present diagnosis is found and if the answer to (a) is no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pancreatitis was proximately due to or the result of the service-connected ulcerative colitis or treatment therefor.

	c.  If a present diagnosis is found and if the answers to (a) and (b) are no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pancreatitis has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected ulcerative colitis or treatment therefor.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of pancreatitis (i.e. a baseline) before the onset of the aggravation.

	d.  The examiner should identify the time period when the Veteran had active pancreatitis and whether it is/was alcohol induced.  If the examiner determines that the pancreatitis was alcohol induced, in whole or in part, the examiner should identify the time period of alcohol use which resulted in his pancreatitis.  

The examiner should provide a rationale for each opinion provided.  The examiner should also discuss the March 2011 VA treatment note, the Veteran's March 2013 BVA hearing testimony regarding the availability of alcohol in Iraq and any other information deemed pertinent.  

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action. 

4.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

